DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, 17, 5-8, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2017/0134393, “Islam”) in view of Bahn et al. (US 2013/0086644, “Bahn”).
Regarding claim 1, Islam discloses an application function implementation method, comprising:
- establishing, by a first electronic device, a first wireless link through a first wireless communications protocol (Islam, See fig.13 and ¶.57, Wi-Fi connection service by using Wi-Fi protocol); 
- displaying, by the first electronic device, a first screen having a first control associated with data to be shared by a user operating the first electronic device (Islam, See fig.13, displaying Wi-Fi use authority; See ¶.141, authentication information used in sharing a use authority with respect to the Wi-Fi service to the second terminal. Referring to FIG. 13, the authentication information used in sharing the use authority with respect to the Wi-Fi service may include network service set identifier (SSID) information and a password); 
- receiving, by the first electronic device, a first operation performed on the first control (Islam, See fig.12 and ¶.137, receiving to display information indicating that the use authority with respect to the Wi-Fi service that is allowed for Arif who is the user of the first terminal is shared. Also, the second terminal may display, on the user interface, information about a validity period during which the use authority with respect to the Wi-Fi service is sharable); 
- displaying, by the first electronic device, a shortcut menu having a second control, in response to the first operation (Islam, See fig.12 and ¶.137, display information indicating that the use authority with respect to the Wi-Fi service that is allowed for Arif who is the user of the first terminal is shared. Also, the second terminal may display, on the user interface, information about a validity period during which the use authority with respect to the Wi-Fi service is sharable); 
- receiving, by the first electronic device, a second operation performed on the second control (Islam, See fig.12 and ¶.137, the second terminal may display, on the user interface, information about a validity period during which the use authority with respect to the Wi-Fi service is sharable; Examiner’s Note: as an alternative choice, a second operation can be one of the communication modes disclosed by Bahn such as wired/wireless LAN, DLNA, Wi-Fi, Wi-Fi direct, or Bluetooth, See ¶.54 of Bahn and the rejection of a third operation below); 
- displaying, by the first electronic device, a discovery device list in response to the second operation, wherein the discovery device list comprises an identifier of a second electronic device (Islam, See ¶.91, the list of the plurality of services for which use authority is sharable with another user may be displayed on the screen of the first terminal. The user of the first terminal may select at least one service by touching a checkbox for the at least one service from the list of a plurality of services; See 610 fig.6 and ¶.97, display a list 610 stored in the first terminal and including a plurality of pieces of information about acquaintances of the user of the first terminal; See ¶.7, obtaining, from the first terminal, identifier information of at least one other user with whom the use authority is sharable; Examiner’ Note: Bahn discloses the method of discovering and displaying the list of devices).
Bahn discloses the method of discovering and displaying the list of discovered devices (Bahn, See fig.11-15, Wi-Fi setting and selecting a SSID; See ¶.77, standard discovery and/or device description (including identification information) for a DLNA service connection. The connection response message may contain a device description of the second device. The first device acquires identification information about the second device).
Islam discloses that “the short-range wireless communicator may include a Bluetooth (BT) communicator, a Bluetooth low energy (BLE) communicator, a near field communication (NFC) unit, a wireless local area network (WLAN) communicator, a ZigBee communicator, etc (See ¶.173)”, but does not explicitly disclose what Bahn discloses,
- receiving, by the first electronic device, a third operation performed on the identifier of the second electronic device (Bahn, See 1534 figi.15 and ¶.110, the list displayed on the screen of the first device contains a favorite device and other devices (e.g., Devices 1 to 10, including Device dependent on Wi-Fi), which allow a connection and search by the first device through different communication protocols (e.g., Wi-Fi Direct, or Bluetooth)); 
- in response to the third operation, establishing, by the first electronic device, a second wireless link to the second electronic device through a second wireless communications protocol to associate the first electronic device with the second electronic device (Bahn, See ¶.110, allow a connection and search by the first device through different communication protocols such as Bluetooth).
Islam further discloses,
- sending, by the first electronic device, first information to the second electronic device through the second wireless link, wherein the first information comprises data to be shared and an identifier used to indicate an application module (Islam, See fig.14 and ¶.145, authentication information used in sharing a use authority with respect to the door-lock unlock service; Examiner’s Note: Islam discloses the sharing of authentication information and ‘door-lock use authority’ belongs to an application module. Bahn discloses that the method of allowing a connection and search by the first device through a second communication protocol, Bluetooth, Or the claim limitations are interpreted as sharing authentication information between two devices disclosed by Islam and combined with Bluetooth connection or Wi-Fi direct as shown 1533 Fig.15 of Bahn instead of a first Wi-Fi protocol; Examiner’s Comments: Claim 1 uses terms of “first, second, and third” in a plurality of places without specific information and therefore, the Examiner also provides an alternative choice for the claimed terms).
- wherein the second electronic device, receives and parses the first information to obtain the data and the identifier, and provides an on share service for the application module indicated by the identifier, and automatically implements a corresponding application function based on the data (Islam, See ¶.145, referring to FIG. 14, when the authentication information used in sharing the door-lock unlock service is received, the user of the second terminal may tag the second terminal to a door-lock system and may unlock a door-lock; Examiner’s Note: Bahn discloses that “this screen may be automatically displayed when a device is designated, or selectively displayed through a menu; Note #2; it is necessary to parse the information in a data or packet to obtain information to determine, based on an input by the user of the first terminal, at least one other user with whom the use authority with respect to the service is sharable and a validity period during which the use authority with respect to the service is shared with the at least one other user, See S340 fig.3 of Islam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “discovering and displaying the list of discovered devices and establishing, by the first electronic device, a second wireless link to the second electronic device through a second wireless communications protocol to associate the first electronic device with the second electronic device” as taught by Bahn into the system of Islam, so that it provides a way of allowing a connection and search by the first device through different communication protocols among Wi-Fi, Wi-Fi Direct, or Bluetooth in order to share authentication information (Islam, See ¶.137; Bahn, See ¶.110).

Regarding claim 2, Islam discloses “the data comprises a service set identifier (SSID) and a password of a wireless local area network; and wherein providing an on share service for the application module indicated by the identifier, and automatically implementing a corresponding application function based on the data comprises: providing an on share service for a wireless fidelity (Wi-Fi) module in Settings that is indicated by the identifier, and automatically accessing the wireless local area network through the SSID and the password (See fig.13, SSID and password for Wi-Fi connection; Further see the rejection of claim 1 for related limitations; See ¶.7-8, identifier information of at least one other user with whom the use authority is sharable; See ¶.20, classify the identifier information of the at least one other user into a group according to the validity period, and to store the group; Examiner’s Note: Bahn discloses that “this screen may be automatically displayed when a device is designated, or selectively displayed through a menu).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Islam does not explicitly disclose what Bahn discloses “the second electronic device is configured to display a second screen having a third control; and wherein providing an on share service for the application module indicated by the identifier, and automatically implementing a corresponding application function based on the data comprises: receiving a fourth operation performed on the third control; and in response to the fourth operation, providing the on share service for the application module indicated by the identifier, and automatically implementing the corresponding application function based on the data (See fig.15 and ¶.110, fourth operation such as Wi-Fi direct).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 11, Islam discloses “the data comprises the SSID and the password of the wireless local area network (See fig.13, SSID and password).”

Regarding claim 12, Islam discloses “the application module indicated by the identifier is the Wi-Fi module in Settings, and the first screen is a settings screen of a wireless local area network function in Settings (See fig.13, Wi-Fi setting screen).”

Regarding claim 13, Islam discloses “the first information further comprises an operation code used to indicate to automatically access the wireless local area network through the SSID and the password (See fig. 16 and ¶.158, the response message may include an authentication code input window for receiving an input for an authentication code for verifying that a user of the second terminal is a user who is registered in the authorization server. For example, a PIN code may be used as the authentication code for verifying that the user of the second terminal is the user who is registered in the authorization server).”

Regarding claim 14, Islam discloses “the data is provided with attribute information comprising at least one of the following: whether storing is allowed, whether printing is allowed, whether re-sharing is allowed, or whether deleting is performed immediately after reading (See ¶.123, the received authentication information may be deleted from the second terminal 300 when the validity period expires).”

Regarding claim 17, Islam discloses “the first electronic device and the second electronic device are logged into with a same account, or an account with which the second electronic device is logged into is a contact of the first electronic device (See S330 fig.3, ‘Display user interface for receiving input for information of another user with whom use authority with respect to service is to be shared; See fig.7, Sharing service having an authority as shown in ‘Input Credential Details’).”

Regarding claim 5, it is an application function implementation method claim corresponding to the claims 1 & 2 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 6, it is an application function implementation system claim corresponding to the claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 7, 8, 18-21, they are claims corresponding to claims 2, 3, & 11-14, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Bahn and further in view of Missig et al. (US 2018/0335936, “Missig”).
Regarding claim 15, Islam and Bahn do not explicitly disclose what Missig discloses “the data comprises a parameter of a Do Not Disturb mode in the first electronic device; and the application module indicated by the identifier is a Do Not Disturb mode module in Settings, and the first screen is a settings screen of a Do Not Disturb mode in Settings (See ¶.225, the control center user interface object includes a standard set of controls for controlling different functions of the device, e.g., controls for turning on/off airplane mode, WiFi, Bluetooth, do-not-disturb mode, a screen brightness slider, etc.).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “do-not-disturb mode” as taught by Missig into the system of Islam and Bahn, so that it provides a way of controlling one of different functions of the device (Missig, See ¶.225).

Regarding claim 22, it is a claim corresponding to the claim 15 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Bahn and further in view of Thilgen (US 2016/0119301, “Thilgen”).
Regarding claim 16, Islam and Bahn do not explicitly disclose what Thilgen discloses “the data comprises a configuration parameter of a virtual private network VPN in the first electronic device; and the application module indicated by the identifier is a VPN module in Settings, and the first screen is a configuration screen of a VPN in Settings (Thilgen, See ¶.35 and claim 10, one policy setting comprises at least one of a setting to enforce a PIN on a lock screen, access to a company Wi-Fi access point, and a VPN connection setting with a smartphone, See fig.4 and ¶.77).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the data comprising a configuration parameter of a virtual private network VPN in the first electronic device; and the application module indicated by the identifier is a VPN module in Settings, and the first screen is a configuration screen of a VPN in Settings as taught by Thilgen into the system of Islam and Bahn, so that it provides a way of accessing a company’s VPN connection with security setting (Thilgen, See ¶.35).

Regarding claim 23, it is a claim corresponding to the claim 16 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411